 
 
CONSULTING AGREEMENT
 
This Consulting Agreement (herein referred to as "Agreement") is made and
entered into as of this December 15, 2016 (the "Effective Date"), by and between
Monopar Therapeutics Inc. (herein referred to as "Monopar"), a Delaware limited
liability corporation, located at corporation, located at 5 Revere Dr., Suite
200, Northbrook, IL 60062, and Kim.R. Tsuchimoto (herein referred to as
"TSUCHIMOTO") who resides at # (each herein referred to as "Party" and
collectively as "Parties").
 
 
RECITALS
 
 
WHEREAS, TSUCHIMOTO specializes in the field of finance and strategy, including
but not limited to: pre-IPO readiness, internal and external financial
reporting, SEC and Nasdaq compliance, internal controls , forecasting/budgeting;
and
 
 
WHEREAS, Monopar desires to contract with TSUCHIMOTO to provide certain
consultation services, as requested by Monopar, and TSUCHIMOTO wishes to provide
such services to Monopar, upon the terms and conditions set forth below.
 
 
NOW, TIIEREFORE, in consideration of the premises and mutual covenants contained
herein, the Parties agree as follows:
 
 
 
1. 
Consulting Arrangement. TSUCHIMOTO agrees to perform consulting services as
described herein upon the terms and conditions herein set forth.
 
 
2. 
Term of Agreement. Subject to the provision for early termination set forth
below in Section 5 of this Agreement, this Agreement shall commence as of the
Effective Date and shall continue for a period of twelve (12) months from the
Effective Date (the "Term"). Either Party may terminate this Agreement without
cause with 10-days' prior written notice.
 
 
 
3. 
Duties of TSUCHIMOTO.
 
 
3.1 
Specific Duties. TSUCHIMOTO shall provide consulting services to Monopar, such
duties to include, managing finances and accounting, investor and public
relations, financial reporting, preparation and management of public trading or
listing, SEC or other regulatory body financial reporting and compliance, with
such other specific requirements as Monopar may specify from time to time during
the Term (herein referred to as the "Services").
 
 
3.2 
TSUCHIMOTO's Obligations. TSUCHIMOTO shall be diligent in the performance of
Services, and be professional in her commitment to meeting her obligations
hereunder. TSUCHIMOTO represents and warrants that TSUCHIMOTO is not party to
any other existing agreement, which any of them would prevent her from entering
into this Agreement or which would adversely affect this Agreement. TSUCHIMOTO
shall not perform Services for any other individuals or entities in direct
competition with Monopar, except as provided for by mutual written agreement of
the Parties. TSUCHIMOTO shall not perform
 
 
                                                                                         
- 1 -
 

 
 
services for any party which would require or facilitate the unauthorized
disclosure of any confidential or proprietary information of Monopar.
 
 
 
3.3 
Reporting. TSUCHIMOTO will report to and liaise with Chandler Robinson, M.D.,
and Christopher M. Starr, Ph.D. and/or any other assigned Monopar employee or
consultant as may be designated in writing by Monopar.
 
3.4 
Compensation. Monopar shall pay TSUCHIMOTO a cash retainer of $5,000 per month
not to exceed $60,000 for the period of this Agreement, unless modified in
writing by mutual agreement amongst the Parties.
 
TSUCHIMOTO shall not be reimbursed, and is responsible for the facilities and
equipment necessary to perform Services required under this Agreement.
 
4.
Reimbursement of Other Expenses. So long as Monopar's prior approval has been
obtained, Monopar shall promptly reimburse TSUCHIMOTO for all direct expenses
incurred in providing the Services to Monopar pursuant to this Agreement,
including travel, meals and lodging. The invoice submitted by TSUCHIMOTO
pursuant to this Section 4 shall also include a detail of all reimbursable
expenses incurred during the period covered by such invoice.
 
5. 
Termination of Agreement - Failure to perform. In the event that TSUCHIMOTO
ceases to perform the Services or breaches its obligations as required hereunder
for any reason, Monopar shall have the right to immediately terminate this
Agreement upon notice to TSUCHIMOTO and to enforce such other rights and
remedies as it may have as a result of said breach.
 
6. 
Certain Liabilities. It is understood and agreed that TSUCHIMOTO shall be acting
as an independent contractor and not as an agent or employee of, or partner,
joint venturer or in any other relationship with Monopar. TSUCHIMOTO will be
solely responsible for all her insurance, employment taxes, FICA taxes and all
obligations to governments or other organizations arising out of this consulting
assignment. TSUCHIMOTO acknowledges that no income, social security or other
taxes shall be withheld or accrued by Monopar for TSUCHIMOTO's benefit.
TSUCHIMOTO assumes all risks and hazards encountered in the performance of
duties under this Agreement. Unless Monopar has provided prior written approval,
TSUCHIMOTO shall not use any sub-contractors to perform TSUCHIMOTO's obligations
hereunder. TSUCHIMOTO shall be solely responsible for any and all injuries,
including death, to all persons and any and all loss or damage to property,
which may result from performance under this Agreement.
 
7. 
Indemnities. TSUCHIMOTO hereby agrees to indemnify Monopar and hold Monopar
harmless from and against all claims (whether asserted by a person, firm, entity
or governmental unit or otherwise), liabilities, losses, damages, expenses,
charges and fees which Monopar may sustain or incur arising out of or
attributable to any breach, gross negligence or willful misconduct by
TSUCHIMOTO, as applicable, in the performance under this Agreement. Monopar
hereby agrees to indemnify TSUCHIMOTO and hold TSUCHIMOTO harmless from and
against all liabilities, losses, damages, expenses, charges and fees which
TSUCHIMOTO may sustain or incur by reason of any claim which
 
 
                                                                                             
- 2 -
 

 
 
may be asserted against TSUCHIMOTO by any person, firm, corporation or
governmental unit and which may arise out of or be attributable to any gross
negligence or willful misconduct by Monopar or its employees or contractors, as
applicable, in the performance of this Agreement.
 
 
8. 
Warranties. The Services shall be performed in a professional manner, consistent
with industry standards. In performing the Services, TSUCHIMOTO shall not make
any unauthorized use of any confidential or proprietary information of any other
party or infringe the intellectual property rights of any other party. ·
 
 
9. 
Arbitration. Any controversy or claim between Monopar and TSUCHIMOTO arising out
of or relating to this Agreement, or the breach thereof, shall be submitted to
arbitration in accordance with the rules of the American Arbitration
Association. The site of the arbitration shall be Chicago, Illinois, and except
as provided herein the arbitration shall be conducted in accordance with the
Rules of the American Arbitration Association prevailing at the time the demand
for arbitration is made hereunder. At least one member of the arbitration panel
shall be a financial expert knowledgeable in the area of biopharmaceutical
corporate compliance. Judgment upon any award rendered by the arbitrator(s) may
be entered in any court of competent jurisdiction and shall be binding and
final. The cost of arbitration shall be borne by the losing Party, as determined
by the arbitrator(s).
 
10. 
Confidential Information. TSUCHIMOTO has executed the attached confidential
disclosure agreement referenced herein as Appendix A prior to commencement of
the Services. TSUCHIMOTO hereby represents and warrants that the obligations
thereunder shall be binding.
 
 
11. 
Inventions. TSUCHIMOTO agrees that all ideas, developments, suggestions and
inventions conceived or reduced to practice arising out of or during the course
of performance under this Agreement shall be the exclusive property of Monopar
and shall be promptly communicated and assigned to Monopar. TSUCHIMOTO shall
require any employees of or other parties contracted by TSUCHIMOTO to disclose
the same to TSUCHIMOTO and to be bound by the provisions of this paragraph.
During the period of this Agreement and thereafter at any reasonable time when
called upon to do so by Monopar, TSUCHIMOTO shall require any employees of or
other parties contracted by TSUCHIMOTO to execute patent applications,
assignments to Monopar (or any designee of Monopar ) and other papers and to
perform acts which Monopar believes necessary to secure to Monopar full
protection and ownership of the rights in and to the services performed by
TSUCHIMOTO and/or for the preparation, filing and prosecution of applications
for patents or inventions made by any employees of or other parties contracted
by TSUCHIMOTO hereunder. The decision to file patent applications on inventions
made by any employees of or other parties contracted by TSUCHIMOTO shall be made
by Monopar and shall be for such countries, as Monopar shall elect. Monopar
agrees to bear all the expense in connection with the preparation, filing and
prosecution of applications for patents and for all matters provided in this
paragraph requiring the time and/or assistance of TSUCHIMOTO as to such
inventions.
 
 
 
12. 
Miscellaneous.
 
                                                  
- 3 -
 

 
 
12.l Notice. Any notices to be given hereunder by either Party to the other may
be effectuated, in writing, by personal delivery or by mail, registered or
certified, postage prepaid, with return receipt requested. Mailed notices shall
be addressed to the parties at the following addresses:
 
 
If to Monopar:                                            Monopar Therapeutics
Inc.
                                                                               
         5 Revere Dr., Suite 200
                                                                                
        Northbrook, IL, 60062
        Attention: Chandler Robinson, MD MBA MSc
            Email: #
 
 
 
If to TSUCHIMOTO:                                Kim R. Tsuchimoto
#

  Email: #
 
 
or at such other addresses as either Monopar or TSUCHIMOTO may designate by
written notice to each other. Notices delivered personally shall be deemed duly
given on the date of actual receipt; mailed notices shall be deemed duly given
as of the fourth day after the date so mailed.
 
 
12.2 
Waiver of Breach. The waiver by either Party to a breach of any provision in
this Agreement cannot operate or be construed as a waiver of any subsequent
breach by either Party. ·
 
 
12.3 
Severability. If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable, that provision shall be
deemed modified to the extent necessary to make it valid or enforceable, or if
it cannot be so modified, then severed, and the remainder of the Agreement shall
continue in full force and effect as if the Agreement had been signed with the
invalid portion so modified or severed.
 
 
12.4 
Choice of Law. This Agreement has been made and entered into in the State of
Illinois, and the laws of such state, excluding its choice of law rules, shall
govern the validity and interpretation of this Agreement and the performance due
hereunder. The losing party in any dispute hereunder shall pay the attorneys'
fees and disbursements of the prevailing party.
 
 
12.5 
Integration. The drafting, execution and delivery of this Agreement by the
Parties have been induced by no representations, statements, warranties or
agreements other than those expressed herein. This Agreement embodies the entire
understanding of the Parties, and there are no further or other agreements or
understandings, written or oral, in effect between the Parties relating to the
subject matter hereof unless expressly referred to herein.
 
 
 
 
 
                                                                                                     
- 4 -
 

 
 
 
 
12.6 
Modification. This Agreement may not be modified unless such is in writing and
signed by both Parties to this Agreement.
 
12.7 
Assignment. TSUCHIMOTO shall not be permitted to assign this Agreement to any
other person or entity without the prior written consent of Monopar. TSUCHIMOTO
hereby agrees that Monopar shall be permitted to assign this Agreement to any
affiliate of Monopar. This Agreement shall be binding upon and shall inure to
the benefit of the successors and permitted assigns of the parties.
 
12.8 
Survival. The provisions of Sections 7, 8, 9, 10, and 11 shall survive
expiration or termination of this Agreement for any reason. Expiration or
termination of this Agreement shall not affect Monopar's obligations to pay any
amounts that may then be due to TSUCHIMOTO.
 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.
 
 
ACCEPTED AND AGREED TO:
 
 
Kim R. Tsuchimoto
 
 
 
 
 
/s/ Kim R. Tsuchimoto
   Kim R. Tsuchimoto

MONOPAR THERAPEUTICS INC.
 
 
 
 
 
/s/ Chandler Robinson
BY: CHANDLER ROBINSON
ITS: CHIEF EXECUTIVE OFFICER
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-5-

 
 
 
 
 

 
 
APPENDIX A
 
See executed CDA attached
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 -6-
                    



 

 
 
MONOPARTHERAPEUTICS LLC
CONFIDENTIAL DISCLOSURE AGREEMENT
 
 
AGREEMENT between Kim Tsuchimoto ('' Recipient”) ) and Monopar Therapeutics LLC
(“Monopar").
 
 
 
For purposes of this Agreement, the term "Recipient'' shall include,
individually and/or collectively the partners, directors. officers, employees,
agents, and/or representatives of Kim Tsuchimoto.
 
 
In consideration for the mutual agreements contained herein and the other
provisions of this Agreement, the receipt of which is hereby acknowledged by the
parties. the parties hereto agree as follows:
 
I. Scope of Confidential Information
 
 
·'Confidential Information" means, subject to the other provisions of this
Section:
 
 
(a) all information, whether oral or written, disclosed by Monopar that is
described in Schedule A under "Description of Confidential Information”
Confidential Information may relate to the activities or property of Monopar or
any of Monopar's members. directors, officers, employees, consultants, agents,
representatives or affiliated entities (collectively, ·'Associated Persons");
and
 
( ) any written material prepared by Recipient or Recipient's partners,
 
directors, officers, employees, agents, representatives or affiliated entities
(collectively, ''Associated Persons") containing any other Monopar Confidential
Information.
 
 
·'Confidential Information'' does not include information that: (i) was
available to Recipient (free of any confidentiality obligation in favor of
Monopar) prior to disclosure of such information by Monopar to Recipient; (ii)
is made available to Recipient from a third party which (at the time of such
availability) was not, to Recipient's knowledge, subject to a confidentiality
obligation with respect to such information; (iii) is made available to third
parties by Monopar without restriction on the disclosure of such information,
(iv) is or becomes available to the public on or after the date of this
Agreement (other than as a result of disclosure prohibited by any
confidentiality obligation contained herein): or (v) is developed independently
by Recipient or its Associated Persons without
intended disclosure or (ii) if prior notice is not permitted or practicable
under the circumstances, prompt notice of such disclosure.
 
3.
Certain Right s and Limitations
 
(a)            All Confidential Information shall remain the property of
Monopar. The provision of Confidential Information hereunder shall not transfer
any right, title or interest in such information to Recipient. Monopar does not
gram any express or implied right to Recipient to or under Monopar's patents,
copyrights, trademarks. trade secret information or other proprietary rights.
 
 
(b)            Recipient agrees to adhere to all applicable laws and regulations
relating to the export of technical data received hereunder.
 
(c)            This Agreement imposes no obligations on either party to
purchase, sell, license, transfer or otherwise transact in any technology,
services or products. This Agreement does not create any agency or partnership
relationship between the parties hereto.
 
4. 
Remedies
 
 
(a)            Upon Monopar's reasonable request, Recipient agrees to return
promptly to Monopar all Confidential Information that is in writing and in the
possession of Recipient and, upon written request, to certify the return or
destruction (at Monopar's option) of all Confidential Information.
 
(b)            Recipient agrees that monetary damages may not be an adequate
remedy for improper disclosure or use of Confidential Information, that Monopar,
upon breach of this contract, shall be entitled to such injunctive or equitable
relief as may be deemed proper by a court of competent jurisdiction, without
waiving any other right or remedy, and that Recipient shall not resist an
application for such relief on the ground that Monopar has an adequate remedy at
law.
 
5. 
Miscellane o us
 
(a) Except where expressly indicated otherwise, the words  "written" or
reference to the Confidential Information.
 
 
Recipient agrees that it will not disclose to Monopar or to any of its employees
or consultants any confidential. proprietary, patented.
 
copyrighted, or trade secret information, or any other form of protectable
intellectual property, regardless of whether such information is the property of
Recipient itself or of some other individual or organization.
 
2. Use and Disclosure of Confidential Information
 
 
(a)          Recipient agrees: (i) to preserve the confidentiality of
Confidential Information; (ii) to use and/or permit the use of Confidential
information onyr for the purpose of, and to the extent necessary for, evaluating
a business relat1onsh1p between the parties and, if such a relationship is
consummated, carrying out such relationship: (iii) to disclose Confidential
Information to, and to permit the use of Confidential Information by, only such
persons within Recipient who Recipient reasonably determines need to know such
information in connection with the activities described in (ii) above; and (iv)
to use reasonable care to maintain the confidentiality of Confidential
(information, provided that such care hall be at least as great as the
precautions taken by Recipient to protect its own confidential and/or
proprietary information.
 
(b)            Notwithstanding anything to the contrary herein, Recipient is
free to make (and this Agreement does not restrict) disclosure of any
Confidential Information in a judicial, legislative, or administrative
investigation .or proceeding or to a government or other regulatory agency;
provided that, to the extent permitted by, and practicable under, the
circumstances, Recipient provides to Monopar (i) prior notice of the
 
 
"in writing" shall include, but not be limited to, written or printed
 
documents, electronic and facsimile transmissions and computer disks or tapes
(whether machine or user readable).
 
(b) In the event that any one or more of the provisions of this Agreement will
for any reason be held to be invalid, illegal or unenforceable by a court of
competent jurisdiction, the remaining provisions of this
 
Agreement will be unimpaired, and the invalid, illegal or unenforceable
pr?v1s1on will be replaced by a mutually acceptable provision, which being
valid, legal or enforceable, comes closest to the intention of the parties
underlying the invalid, illegal or unenforceable provision.
 
(c)
No amendment or alteration of the terms of this Agreement shall be
effective unless made in writing and executed by both parties hereto.
 
 
 
(d)            A failure or delay in exercising any right in respect of this
Agreement will not be presumed to operate as a waiver, and a single or partial
exercise of any right will! not be presumed to preclude any subsequent or
further exercise of that right or the exercise of any other right. Any
 
modification or waive of any provision of this Agreement shall not be effective
unless made in writing. Any such waiver shall be effective only in the specific
instance and for the purpose given.
 
This Agreement and its enforcement shall be governed by and construed in
accordance with, the laws of the State of Illinois without regard to
conflicts-of-law principles.
 
 
 
 
 
(SIGNATURE PAGE FOLLOWS]
 

 
 
IN WITNESS WHEREOF. the parties hereto have executed this Agreement.
 
 
 
·'RECIPIENT'"                                                                                                                                                                                                     
' MONOPAR"
 
 
 
/s/ Kim R. Tsuchimoto
By Kim R. Tsuchimoto
Title: Individual
 
 
 
Date: April 21, 2015
 
Notices hereunder shall be sent to: #
 
 
Monopar Therapeutics LLC
 
By: /s/ Chandler D. Robinson
Name: Chandler D. Robinson
Date: April 21, 2015
 
Notices hereunder shall be sent to: #
 
 
 
 
 
SCHEDULE A
 
 
Description of Confidential Information Disclosed by Monopar:
 
(a) The identity of the projects and compounds that Monopar is researching; (b)
the methods of research and research collaborators being used to pursue these
projects and compounds; (c) the (known or putative) mechanism of action of any
of these compounds; (d) any techniques used by Monopar to discover, develop,
produce, purify, or test any of these compounds; and (e) any non-public
scientific, business, or financial information pertaining to Monopar, its
projects, or compounds, including all documents and agreements already signed or
currently being negotiated with Cancer Research UK and Cancer Research
Technology).
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
